Title: From George Washington to Lieutenant Colonel Morgan Connor, 24 April 1779
From: Washington, George
To: Connor, Morgan



Dear Sir
Head Quarters Middle Brook 24th April 1779.

I have your favr of the 15th instant stating your claim of superior Rank to Lieut. Colo. Hubley. Should you have any thing further to urge be pleased to let me have it as soon as possible, if not, I shall look upon your letter of the above date sufficient to lay before a Board of Officers in support of your claim.
It will give me great pleasure to hear that you have a prospect of the re-establishment of your health after your long illness, being Dear Sir Yr most obt Servt.
 